Wheeler, J.
The judgment entered upon the award at the Spring Term of the Court, 1853, had the same force and effect as if it had been rendered upon a verdict. It was a final decision and disposition of the matter in controversy. (Hart. Dig. Tit. Arbitration ; Forshey v. The Galveston, Houston and Henderson R. R. Co., supra.) Nothing remained to be litigated in that suit: and it follows that the order continuing the cause, and the proceedings and judgment therein subsequently rendered, were coram nonjudice and void. The judgment upon the award has not been appealed from; is not the judgment sought to be revised by the petition in error ; and is not before us for revision. It remains the final judgment of the Court, in full force and effect. Because the Court erred in entertaining the cause, and proceeding to a second final judg*576ment after the rendition of judgment upon the award, the said' proceedings and judgment, subsequent to that entered upon, the award, are reversed, set aside and annulled.
Ordered accordingly.